 Case: 4:20-cv-00634-SEP Doc. #: 50 Filed: 03/05/21 Page: 1 of 3 PageID #: 620




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

ALEXANDER RAIMO, individually and on
behalf of all others similarly situated,
                                                       No. 4:20-cv-00634-SEP
                         Plaintiff,

       v.

WASHINGTON UNIVERSITY IN ST.
LOUIS,

                         Defendant.


         PLAINTIFF’S FOURTH NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff, Alexander Raimo, by and through his attorneys, and as his Fourth Notice of

Supplemental Authority, hereby states the following:

       In Plaintiff’s Opposition to Motion to Dismiss, Plaintiff noted that “four separate

analyzing nearly identical claims against educational institutions in the wake of COVID-19 have

each denied motions to dismiss claims for unjust enrichment and breach of contract to provide

live, in-person instruction and access to campus facilities.” ECF No. 29 at 1–2 (collecting four

cases denying motions to dismiss). And in responding to Defendant’s Motion to Stay and

Bifurcate Discovery, Plaintiff cited additional cases in support of his statement that such cases

undermine Defendant’s case for a stay of discovery. See ECF No. 34 at 3 (collecting original

four cases as well as additional cases denying motions to dismiss). Further, in responding to

Defendant’s Notice of Supplemental Authority (ECF No. 39), Plaintiff identified two additional

cases supporting denial of the motion to dismiss (ECF No. 40). Moreover, Plaintiff filed a third

notice of supplemental authority on January 14, 2021 (ECF No. 43) identifying seven more cases

supporting denial of the motion to dismiss.




                                                 1
 Case: 4:20-cv-00634-SEP Doc. #: 50 Filed: 03/05/21 Page: 2 of 3 PageID #: 621




       Since the submission of these documents, Plaintiff has identified three additional recent,

persuasive decisions, including the first case known to Plaintiff’s counsel in Missouri. First, on

January 28, 2021, the court denied defendant’s motion to dismiss in the case Student A, et al. v.

The Curators of The University of Missouri, though it did not enter a memorandum opinion of

the denial. As a result, Plaintiff submits the operative complaint at the time of the motion to

dismiss as Exhibit 1 and the highlighted docket reflecting the court’s January 28, 2021 denial of

the motion to dismiss as Exhibit 2.

       In addition to the University of Missouri case, additional recent decisions include the

following, which Plaintiff submits as additional support for an order denying Defendant’s motion

to dismiss:

       1. Moran v. Stonehill College, Inc., Case No. 2077CV00431 (Mass. Super. Ct. Feb. 16,

              2021) (Exhibit 3); and

       2. In re: University of Miami COVID-19 Tuition and Fee Refund Litigation, Case No.

              20-60851 (S.D. Fla. Mar. 5, 2021) (Exhibit 4).



Dated: March 5, 2021                           Respectfully submitted,

                                               By: /s/ Daniel J. Kurowski

                                               David L. Grebel
                                               NIEMEYER, GREBEL & KRUSE
                                               211 N. Broadway, Suite 2950
                                               St. Louis, MO 63102
                                               (314) 241-1919
                                               grebel@ngklawfirm.com

                                               Steve W. Berman (12536(WA))
                                               (Admitted Pro Hac Vice)
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               1301 Second Avenue, Suite 2000
                                               Seattle, WA 98101



                                                  2
Case: 4:20-cv-00634-SEP Doc. #: 50 Filed: 03/05/21 Page: 3 of 3 PageID #: 622




                                   (206) 623-7292
                                   steve@hbsslaw.com

                                   Daniel J. Kurowski (6286656(IL))
                                   (Admitted Pro Hac Vice)
                                   Whitney K. Siehl (6313995(IL))
                                   (Admitted Pro Hac Vice)
                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                   455 N. Cityfront Plaza Dr., Suite 2410
                                   Chicago, IL 60611
                                   (708) 628-4949
                                   dank@hbsslaw.com
                                   whitneys@hbsslaw.com

                                   Attorneys for Plaintiff and the Putative Class




                                      3
